Dear Mr. Walker:
You have recently requested this office to render our opinion concerning the following issues:
             1. Can a Hospital Service District's strategic plan include activities such as the acquisition of (a) properties on which to expand the facility (b) medical practices, and/or (c) ancillary medical service companies, when the acquisitions are intended to accommodate and support the integrative endeavors dictated in the Hospital Service District's strategic plan?
             2. If the Hospital Service District's strategic plan includes multiple, interdependent components such as those actions listed in question No. 1, can the District act in executive session in a final and binding manner until the strategic plan has been fully developed and brought to a logical conclusion?
LSA-R.S. 46:501, et seq. provides the law applicable to hospital service districts. Therein, a hospital service district is authorized to "develop marketing strategies for its existing hospital health services" and is further empowered to "develop strategic plans for the development of any future hospital service or facility."  See LSA-R.S. 46:1073(A).
The phrases "market strategies" and "strategic plans" are further defined as follows:
      (3) "Market strategies" means any plan, strategy, or device developed or intended to promote, sell, or offer to sell any hospital health service.
      (4) "Strategic plan" means any plan, strategy, or device developed or intended to construct, operate, maintain a health facility or engage in providing, promoting, or selling a hospital health service district. See LSA-R.S. 46:1072(3) and LSA-R.S.  46:1072(4).
Based on the definitional section quoted above, and in response to your first question, we conclude that the definition of "strategic plans" encompasses those plans concerning  acquisition of property, medical practices, and ancillary medical service companies since those transactions advance the development of the health facility as contemplated by the statute.
Our response to your second question is in the affirmative. The hospital service district commission is specifically authorized to meet in executive session to discuss and develop marketing strategies and strategic plans as stated in LSA-R.S. 46:1073(B) and LSA-R.S. 46:1073(C), providing:
      B. Notwithstanding the provision of LSA-R.S. 42:41 et seq. or any other law to the contrary, a hospital service district commission may hold an executive session for the discussion and development of marketing strategies and strategic plans.
      C. Notwithstanding the provisions of LSA-R.S. 44:1 et seq. or any other law to the contrary, any marketing strategy and strategic plan of a hospital service district commission and the facility owned or operated by the district shall not be public record and shall be confidential but shall be subject to court subpoena.
We further conclude that the hospital service district commission may continue to act within the confines of an executive session until such time as the development of those proposed marketing strategies and strategic plans are brought to a final resolution by acquisition of those properties mentioned in your first question. To conclude otherwise would hinder the ability of the hospital service district commission to compete, clearly in contradiction to the purpose of the statute.
Should you have further questions in which we may provide assistance, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
BY: ______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL KLK:ams
Mr. Daniel J. Walker House Counsel/Contract Manager Terrebonne General Medical Center 
Hospital Service District No. 1 936 East Main Street P.O. Box 6037 Houma, LA  70361
DATE RECEIVED: April 27, 1995
DATE RELEASED: April 27, 1995
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL